Exhibit 10.1

[tm2021525d1_ex10-1img001.jpg]

SANCTION AGREEMENTNASCAR CUP SERIESEVENT DATE: May 16, 2021 or May 23,
2021PROMOTER: Dover International Speedway, Inc.FACILITY: Dover International
Speedway



 

 

 

[tm2021525d1_ex10-1img002.jpg]

SANCTION AGREEMENTThis Sanction Agreement ("Agreement") between NASCAR Event
Management, LLC (“NEM”), a corporation with its principal offices located in
Daytona Beach, Florida, and PROMOTER (identified on Exhibit 1 to this
Agreement), is entered into and is effective upon full execution by the parties
below (“Effective Date”).RECITALSWHEREAS NEM has been authorized by the National
Association for Stock Car Auto Racing, Inc. (hereinafter “NASCAR”) to grant
certain NASCAR-owned and/or NASCAR-controlled rights that are specified in this
Agreement to PROMOTER; andWHEREAS, NEM sanctions and conducts, among other
things, stock car racing competition throughout the world; andWHEREAS, PROMOTER
owns and/or controls the Facility (as hereinafter defined); andWHEREAS, PROMOTER
wishes to have NEM grant a sanction and conduct stock car racing competition as
part of the 2021 NASCAR Cup Series, at the Facility; andWHEREAS, NEM is willing
to grant a sanction and to conduct such events for the 2021 season in accordance
with the terms of this Agreement;WHEREAS, PROMOTER and NEM are desirous of
continuing to enhance and elevate the stature of the Series, as well as the
individual events that are a part of the Series. Among other things, this
includes how the Series is presented at each event, how events are perceived by
fans and stakeholders, and how events individually and collectively measure up
against comparable world-class sports events. NEM recognizes that each racetrack
and event may have its own unique identity, traditions and local considerations.
In addition, there are expectations from fans, partners, participants, and
industry stakeholders that each event will also have appropriate elements of
commonality, continuity and consistency representative of the Series as a
whole.NOW, THEREFORE, NEM and PROMOTER, in consideration of the mutual promises
set forth below, and intending to be legally bound, agree as follows:AGREEMENT1.
Definitions. In addition to the definitions of words that may appear in other
locations in this Agreement, including the Recitals above, the following words
have the following meanings when used in this Agreement:a) "Additional Awards"
means any monetary or non-monetary award by, or contracted through, PROMOTER,
for distribution based upon each Event, other than (i) purse, (ii) point fund,
and (iii) any applicable Plan awards.b) "Ancillary Rights" means (i) any and all
rights to film, tape, photograph, capture, overhear, collect or record, and to
simultaneously or thereafter reproduce, broadcast, transmit or distribute, by
any means, process, medium or device, whether or not currently in existence, all
images, sounds and electronic data generated during and in connection with the
Events, and (ii) any and all copyrights and all other intellectual property and
proprietary rights worldwide in and to such images, sounds and electronic data,
any recording, broadcast or transmission thereof, and any work derived
therefrom, provided, however, that "Ancillary Rights" does not include "Live
Transmission Rights" or rights in or to NASCAR Intellectual Property, PROMOTER
intellectual property, or third party marks. Ancillary Rights consist of
“Primary Ancillary Rights” andPage 2 of 28



 

 

 

[tm2021525d1_ex10-1img003.jpg]

“Secondary Ancillary Rights” as defined herein. NEM shall make all final
determinations as to whether rights are designated as Primary or Secondary
Ancillary Rights, including but not limited to the rights created by new media
and/or technologies. All such final determinations shall be made by NEM in good
faith.c) “Ancillary Rights Net Income before Industry Expenses and after Income
Tax Provision” means the aggregate of the Primary Ancillary Rights Net Income
before Industry Expenses and after Income Tax Provision and the Secondary
Ancillary Rights Net Income before Industry Expenses and after Income Tax
Provision.d) “Calendar” means the calendar of events for the Series in a given
calendar year, as it may be adjusted by NEM per this Agreement.e) "Competition"
means that portion of an Event during which the actual NASCAR Cup Series racing
competition and all competitive activity related thereto occurs, including, but
not limited to, the operational aspects of pre-race ceremonies, and race hauler
parking, registration, inspections, time trials, practice runs, pre-race
meetings, the race(s), victory lane, post-race inspections, either on the
date(s) specified in Exhibit 1 hereto or on any postponed dates.f) "Competitor"
has the same meaning as that term has in the Rule Book.g) "Event" means each
Competition listed on Exhibit 1 to this Agreement and all other activity at the
Facility during the period of time commencing 48 hours prior to the beginning of
registration for the Competition and ending 24 hours after such Competition.h)
"Event Transmission Income" means the amount attributable to the NASCAR Cup
Series calculated by multiplying the percentage listed in Exhibit 1 of this
Agreement by all Live Transmission Income received by NEM or the NASCAR Rights
Affiliate(s) pursuant to Live Transmission Contract(s) during the calendar year
in which an Event is held.i) "Event Primary Ancillary Rights Net Income" means
the amount attributable to the NASCAR Cup Series calculated by multiplying the
percentage set forth in Exhibit 1 of this Agreement by Primary Ancillary Rights
Net Income before Industry Expenses and after Income Tax Provision earned during
the calendar year in which an Event is held.j) “Event Secondary Ancillary Rights
Net Income” means the amount attributable to the NASCAR Cup Series calculated by
multiplying the percentage set forth in Exhibit 1 of this Agreement by Secondary
Ancillary Rights Net Income before Industry Expenses and after Income Tax
Provision earned during the calendar year in which an Event is held.k)
"Facility" means the racetrack listed on Exhibit 1 to this Agreement, the
premises upon which the racetrack is located and surrounding the racetrack, all
buildings and other structures thereon, and all airspace above the racetrack and
surrounding premises, to the extent owned or controlled by PROMOTER.l) “Fiber
Optic Connectivity” means the existing permanently installed fiber optic cabling
that will be used to connect critical services required by NASCAR Rights
Affiliates, NEM and media. NEM and NASCAR Rights Affiliates will provide
PROMOTER with a detailed specification as to the kind and quality of fiber optic
cable and connectors to be provided and detailed location points for access. In
the event that an upgrade to the Fiber Optic Connectivity is requested by NEM,
then NEM agrees to discuss with PROMOTER the purpose and need for such upgrade,
and a plan of implementation prior to providing PROMOTER a timeline.m) "Live
Transmission" means the live transmission, distribution or exhibition of the
performance of a NASCAR Cup Series event, and any replay(s) thereof, by any
means, process, medium,Page 3 of 28



 

 

 

[tm2021525d1_ex10-1img004.jpg]

distribution platform, method or device, whether now known or hereafter
developed, including, without limitation, by broadcast television signal, cable
television signal, Direct Broadcast Satellite, the Internet, and/or could be
offered to consumers on a Pay Per View or subscription basis etc. within the
United States, its territories, possessions and commonwealths, plus Bermuda.n)
"Live Transmission Rights" means any and all rights to engage in a Live
Transmission and directly related activity (for example, delayed transmissions,
single re-transmissions, and support shoulder programming.) For clarity, and
without limiting the foregoing, Live Transmission Rights include the right to
offer the Live Transmission Rights of an Event to mobile devices, tablets,
computers, connected TVs, virtual reality viewing devices, hologram viewing
devices, etc. For further clarity, without limiting the foregoing, the Live
Transmission Rights of an Event could be included as part of what is commonly
known as a “TV Everywhere offering,” and/or could be offered directly to
consumers or delivered as part of any other type of offering now known or
hereafter developed.o) "Live Transmission Contract" means any contract,
agreement or other enforceable obligation, whether oral or written, entered into
between NEM or a NASCAR Rights Affiliate and any other entity or entities, for
the license, assignment or other transfer of any Live Transmission Rights. By
way of illustration only, as of the Effective Date, NBC Universal Media LLC and
Fox Broadcasting Company/Fox Cable Networks, Inc. are both parties to Live
Transmission Contracts.p) "Live Transmission Income" means all monies actually
received by NEM or a NASCAR Rights Affiliate pursuant to a Live Transmission
Contract and attributed by NEM or a NASCAR Rights Affiliate to the Live
Transmission of NASCAR Cup Series events during the calendar year in which an
Event is held.q) “NEM” means NASCAR Event Management, LLC which has been
authorized by the National Association for Stock Car Auto Racing, Inc.
(“NASCAR”) to grant certain NASCAR-owned and/or NASCAR-controlled rights to
PROMOTER and perform certain obligations that are specified in this Agreement.r)
"NASCAR Intellectual Property" means all trademarks, service marks, trade names,
patents, copyrights, domain names, trade dress and the like owned by NASCAR,
excluding Live Transmission Rights and Ancillary Rights and any work derived
therefrom.s) "NASCAR Rights Affiliate" means any corporation, partnership or
other legal entity that is (1) an affiliate or an assignee of NASCAR or
controlled, directly or indirectly by NASCAR, and (2) engaged in the business of
exploiting Live Transmission Rights or Ancillary Rights for purposes of
generating Live Transmission Income and Ancillary Rights Net Income before
Industry Expenses and after Income Tax Provision and performing all necessary
activities incident thereto. NEM may arrange for, coordinate, supervise,
determine, and/or control certain Event- related activity related to the
immediately preceding, and/or act in other capacities relative to the Live
Transmission Rights or Ancillary Rights as specified elsewhere in this
Agreement, but NEM is not a NASCAR Rights Affiliate.t) "Official" means
"Officials" and "Supervisory Officials" as those terms are defined in the Rule
Book.u) “Primary Ancillary Rights” means any Ancillary Rights that are primarily
or exclusively exploited directly in connection with the following Primary
Ancillary Rights businesses:i) Production services offered in connection with
the live performance of an Event including without limitation:Page 4 of 28



 

 

 

[tm2021525d1_ex10-1img005.jpg]

1. Operation and provision of broadcast compound services at the Facility2.
Capture and collection of audio-visual footage and other content3. Production of
Event related programming for Live Transmission Contract partners and othersii)
Indirect and/or offsite production services (e.g., Race Hub program, studio
leasing)iii) Production of non-national series and other eventsiv) Other
programming production services (e.g., Nickelodeon, documentaries, etc.)v)
Production, distribution, sale or license of feeds of, or rights to, the Events
for Live Transmission outside of the United States, its territories, possessions
and commonwealths, plus Bermudavi) Maintenance of audio-visual footage and
photographs generated during Events including, without limitation, licensing to
Live Transmission Contract partners and othersvii) Licensing of audio content
for satellite radio transmission;viii) Non-production services or activities
provided by a NASCAR Rights Affiliate(s) for third- party entertainment
projects.Notwithstanding that Primary Ancillary Rights may include elements of
or derived directly or indirectly from the Live Transmission of an Event,
“Primary Ancillary Rights” does not include “Live Transmission Rights,” or
“Secondary Ancillary Rights” or rights in or to NASCAR Intellectual Property or
third party marks.v) “Primary Ancillary Rights Net Income before Industry
Expenses and after Income Tax Provision” means the aggregate gross revenue
earned by all NASCAR Rights Affiliates, during the calendar year in which an
Event is held as a result of the exploitation of Primary Ancillary Rights,
reduced by the aggregate of all reasonable deductions of all NASCAR Rights
Affiliates related to Primary Ancillary Rights, including but not limited to
ordinary business expenses, amortization, depreciation and federal, foreign and
state income withholding and property taxes; provided however, that in no event
shall Primary Ancillary Rights Net Income before Industry Expenses and after
Income Tax Provision include Live Transmission Income or income, revenue or any
other consideration received or generated by NASCAR or NEM for the license of,
assignment of, or other transfer or rights in or to, any NASCAR Intellectual
Property, including without limitation transfers in connection with the sale,
advertising or promotion by NEM, NASCAR or any third party of products or
services of any nature.w) “Entitlement Sponsor” means any and all Event
entitlement sponsors or entities, any and all Event presenting sponsors or
entities, and any and all names or designations created by PROMOTER or a sponsor
of PROMOTER which designate the official Event title, whether pre- existing at
the time of the execution of this Agreement or proposed thereafter, relative to
the NEM-sanctioned Competition(s) that are part of an Event.x) "Rule Book" means
the Rule Book published by NASCAR for NASCAR Cup Series events that is in effect
at the time of an Event, and any amendments thereto and other special rules
published by NEM, subject to NASCAR’s approval, specifically for an Event.Page 5
of 28



 

 

 

[tm2021525d1_ex10-1img006.jpg]

y) “Secondary Ancillary Rights” means any Ancillary Rights other than those
primarily or exclusively exploited as Primary Ancillary Rights that are
exploited directly in connection with the following, Secondary Ancillary Rights
businesses including without limitation:i) NASCAR.com and all NASCAR owned
and/or operated digital offerings via any platform now known or hereafter
developed;ii) Licensing and otherwise exploiting highlight footage and other
audio-visual content on third party digital platforms;iii) Except as stipulated
in Radio Rights Addendum to this Agreement, if applicable, and with the
exception of satellite radio, the license of audio content to third parties;iv)
The license of Ancillary Rights as part of fantasy games and similar content
offered on NASCAR platforms and/or third party platformsNotwithstanding that
Secondary Ancillary Rights may include elements of, or be derived directly or
indirectly from, the Live Transmission of an Event, Secondary Ancillary Rights
does not include Live Transmission Rights, Primary Ancillary Rights or rights in
or to NASCAR Intellectual Property or third party marks.z) “Secondary Ancillary
Rights Net Income before Industry Expenses and after Income Tax Provision” means
the aggregate gross revenue earned by all NASCAR Rights Affiliates, during the
calendar year in which an Event is held, as a result of the exploitation of
Secondary Ancillary Rights, reduced by the aggregate of all reasonable
deductions of all NASCAR Ancillary Rights Affiliates related to Secondary
Ancillary Rights, including but not limited to ordinary business expenses,
amortization, depreciation and federal, foreign and state income withholding and
property taxes; provided, however, that in no event shall Secondary Ancillary
Rights Net Income before Industry Expenses and after Income Tax Provision
include Live Transmission Income or income, revenue or any other consideration
received or generated by NASCAR or NEM for the license of, assignment of, or
other transfer or rights in or to, any NASCAR Intellectual Property, including
without limitation transfers in connection with the sale, advertising or
promotion by NEM, NASCAR or any third party of products or services of any
nature.aa) “Series” means the NASCAR Cup Series, or any future modified,
altered, changed or replaced name for the NASCAR Cup Series per Section 24.bb)
“Series Logo(s)” means the Series logo by itself, or, the alternative Series
logo employed by NASCAR in its reasonable discretion which may include multiple
NASCAR and PROMOTER Premier Series sponsor logos, provided that, any use of an
alternative Series logo may or may not include any Premier sponsor logo(s) which
is not a sponsor for such Facility and has not executed a Premier sponsor
agreement for the Event.NEM'S GENERAL OBLIGATIONS2. Sanction For Events. NEM
hereby grants a sanction to PROMOTER for each Competition. So long as this
Agreement is in effect and not terminated, PROMOTER shall organize, promote and
hold each Event, including the Competition, in accordance with this Agreement.3.
Conduct and Control Over Competition. NEM shall conduct the Competition, through
its officers and designated Officials, in accordance with the Rule Book, this
Agreement, the Official Entry Blank, and any amendments to the Rule Book and/or
the Official Entry Blank. NEM shall have sole control over the conduct of the
Competition in all of its phases, including, but not limited to, control of the
racing surface, pits and pit lane, garage area, and NASCAR race control during
all Competition-related activities, throughout the Event. Interpretation andPage
6 of 28



 

 

 

[tm2021525d1_ex10-1img007.jpg]

application of the Rule Book are committed to NEM’s sole discretion, and are
final and unreviewable except to the extent provided in the Rule Book. PROMOTER
shall cooperate fully with NEM to permit it to conduct the Competition in
accordance with this Agreement and the Rule Book.4. Postponement. NEM will
consult with PROMOTER regarding postponement of a Competition, but the decision
to postpone a Competition and the selection of the postponed date will be made
by NEM and will be binding on PROMOTER. PROMOTER shall not publish or otherwise
announce a postponement of the Competition and/or a postponed date for the
Competition without the prior written approval of NEM. If PROMOTER makes such a
publication or announcement without NEM’s prior written approval, it shall not
be binding upon NEM or NASCAR and PROMOTER shall hold NEM and NASCAR harmless
for any and all expense, loss or damage caused by such publication or
announcement.5. Event Date. As provided in Exhibit 1 to this Agreement, NEM will
notify Promoter in writing of the Event date on or before June 30th, 2020. The
parties agree that the Event date shall be confidential until NEM announces the
2021 Series schedule.6. Adjustments to Enhance the Series and/or for the Orderly
Conduct of the Sport. If and when a significant opportunity arises, NEM will
advise and consult with PROMOTER as far in advance as practical regarding that
opportunity and advise of any possible direct bearing on the Event(s) in this
Agreement. NEM in its sole discretion will make any adjustments it deems
necessary to enhance the Series and/or the Competition. Notwithstanding the
foregoing, NEM may make routine adjustments necessary for the orderly conduct of
the sport including, but not limited to: adjustments to Competitor award
programs; adjustments to practice and qualifying procedures; adjustments to
Event schedules, adjustments to race formats including, but not limited to, the
distance of the race; adjustments to Event operational standards and/or other
standards specified in existing Exhibits to this Agreement as industry standards
change; adjustments to Event insurance requirements; adjustments to the type of
fuel used in the racecars; adjustments to NASCAR testing policies; and so
on.PROMOTER'S GENERAL OBLIGATIONS7. Control and Maintenance of the Facility.
PROMOTER represents and warrants that, in connection with each Event, it
currently has and will maintain sole control of the Facility, and that it has
and will maintain full authority to permit each Event to be conducted at the
Facility. PROMOTER shall maintain the Facility in good repair at all times
relevant to the Event, ready for use by Competitors, Officials, NASCAR, NEM,
sponsors, and persons or entities involved in the Live Transmission of or
creation or exploitation of Ancillary Rights at the Event. PROMOTER is solely
responsible and liable for the safety of such persons while on, entering or
leaving the Facility. PROMOTER warrants that the Facility is and will remain in
a condition suitable for each Event, that the racing surface of the track will
not be substantially altered or changed (whether by painting, sealing,
resurfacing or otherwise) without the prior written consent of NEM and that the
PROMOTER will advise NEM in writing in advance of any and all planned
improvements or alterations to those portions of the Facility that are related
to the Competition. If NEM determines that an NEM test is required at the
Facility, and the Facility is available on the selected date(s), then PROMOTER
shall make all necessary arrangements as required by NEM. Incremental costs, if
any, to meet NEM requirements in regards to track and/or emergency response
personnel, medical, and other staffing/equipment necessitated by the test,
and/or an extraordinary cost (such as lighting if it is a night test), shall be
identified and agreed to by both parties in advance, and shall not exceed normal
market value. PROMOTER shall not charge NEM, NASCAR, Competitors or any third
party vendors directly involved in the test a track rental fee or any other
fees, except as described in the immediately preceding sentence. Unless approved
by NEM in writing in advance, tests shall not be open to the public. If PROMOTER
agrees to bear all the test-related incremental costs described above and any
and all other costs PROMOTER may have related to advertising, promotion,
ticketing, security for the public, etc. for the test, then NEM shall allow the
test to be open to the public as follows: public access shall not include the
garage area, pit lane or other restricted areas unless authorized in advance by
NEM; PROMOTER may submit for advanced NEM approval designation of a restricted
fan area in areas of the garage not needed for the test; PROMOTER may submit for
advanced NEM approval certain restricted public access to the working areas of
the garage during designated “cold” times or meal break. The maximum number of
NEM tests which may be required during the term of this Agreement shall not
exceed two (2), unless otherwise agreed to by PROMOTER and NEM. NEM test(s), if
required, do not preclude or prevent other testing at the Facility scheduled by
the PROMOTER, as long as such other testing is conducted in strict accordance
with all NASCAR Testing Policies in effect at that time. NEM will providePage 7
of 28



 

 

 

[tm2021525d1_ex10-1img008.jpg]

PROMOTER with a copy of the applicable 2021 Testing Policies when they become
available and also make PROMOTER aware of any future amendments that occur
during the Term of this Agreement.8. Repairs and Upgrades to the Facility. Upon
request, PROMOTER shall provide NEM or its designated representative(s) full
access to the Facility. If NEM determines that the Facility or any part of it is
in a condition unsatisfactory for an Event, including without limitation the
surface of the racetrack, barriers, fencing, retaining systems, SAFER barrier
systems, the garage area, the pit area, race control, timing and scoring areas,
registration areas, Fiber Optic Connectivity regarding the conduct and control
of the Competition, the Live Transmission of or creation or exploitation of
Ancillary Rights at an Event, and/or media, and areas, structures or equipment
used for the Live Transmission of or the creation or exploitation of Ancillary
Rights at an Event, PROMOTER shall repair, replace or upgrade the unsatisfactory
portion to the satisfaction of NEM. Subject to existing contractual obligations
and restrictions, Promoter will use commercially reasonable efforts to provide
wireless connectivity to fans attending the Event within the grandstand seating
area, infield and midways (such as through multi-carrier cellular antenna
systems and/or Wi-Fi during each Event and shall provide reliable internet
access by either cellular antenna systems, or Wi-Fi or ethernet to the NASCAR
credential trailer and the driver/owner lot during each Event. NEM acknowledges
that, subject to existing contractual obligations and restrictions, Promoter may
provide such connectivity temporarily for the Event and Promoter acknowledges
that such connectivity does not require permanent installation, provided that
the connectivity experience for fans will be at a level similar to other
professional level sports stadiums, including the ability for fans to engage
with all social media platforms. If NEM determines that it is necessary to
resurface the racetrack, such resurfacing shall be completed by PROMOTER
sufficiently in advance of an Event to allow for tire and private car testing in
strict accordance with all NASCAR Testing Policies in effect at that time. If
NEM determines that there is insufficient time to place the racetrack, or any
other portion of the Facility, in a condition suitable for an Event, NEM may
postpone or cancel the Event. Notwithstanding the foregoing or any other term of
this Agreement, PROMOTER is solely responsible for the safety of the Facility
and is solely liable for injury or damage caused by or arising out of the
condition of the Facility.9. Compliance with Laws. PROMOTER shall comply with
all local, state, federal and foreign laws and regulations applicable to the
organization, promotion and occurrence of each Event and shall obtain all
necessary licenses, permits or other governmental approvals required for each
Event. PROMOTER shall make all appropriate filings of forms or other documents
required by federal, foreign, state or local laws in connection with each
Event.10. Control of and Responsibility for the Public. PROMOTER is solely
responsible and liable for the safety of the public during an Event. PROMOTER
shall furnish adequate facilities, personnel (including security personnel),
equipment and services for accommodating and controlling the public and adhering
to NEM’s required security standards during each Event in accordance with
Exhibit 7, as it may amended from time to time. PROMOTER is solely responsible
for the condition, actions and operations of such facilities, personnel,
equipment and services before, during and after each Event.11. Personnel and
Equipment for the Conduct of an Event and Live Transmission and Ancillary Rights
Activities. PROMOTER shall provide access to the Facility for any person or
entity involved in the conduct of an Event, including without limitation NEM
employees, agents and Officials, and shall furnish adequate facilities, support
personnel, equipment, and related security, for use by NEM in the exercise of
NEM’s rights and obligations, as they may be requested by NEM from time to time,
including but not limited to facilities for office administration, registration,
timing, scoring, car inspection, race direction, and officiating, as well as
furnish all mutually agreed-upon necessary phone and Internet connections.
PROMOTER shall also provide access to the Facility for any NASCAR employee(s) or
agent(s), and any person or entity involved in the Live Transmission of or the
creation or exploitation of Ancillary Rights at an Event, and adequate
facilities, support personnel, equipment, and related security, for use by such
persons or entities in the performance of their duties, as they may be requested
by NEM from time to time. Without in any way limiting the foregoing, PROMOTER
shall, with respect to each Event:a) provide one (1) or more television monitors
(if not already provided by NEM), in locations to be specified by NEM, with all
related equipment necessary for such monitors to be connected to video and audio
equipment used by the entity principally involved in the Live Transmission of an
Event, in order to provide to NEM Officials live video on such monitors and the
ability to switch instantaneously its view on the monitors among the different
camera locations used byPage 8 of 28



 

 

 

[tm2021525d1_ex10-1img009.jpg]

such entity, at all times during each Event when all or a portion of an Event is
being videotaped, broadcast, monitored and/or recorded;b) provide NEM with two
(2) pace vehicles with automatic transmissions, each with the NASCAR mark or
logo (as designated by NEM) displayed on the side in a manner and size which is
visible to all persons on the racetrack, in the viewing area and in all
locations where NEM Officials are visually monitoring each Event; such pace
vehicles must be only from one of the brands of the approved Competition
Manufacturers as defined in Section 20 of the NASCAR Rule Book unless otherwise
approved by NEM;c) provide NEM prior to each Event with a list of the track
radio frequencies to be used for that Event, including but not limited to
frequencies to be used for maintenance, police and security personnel;d)
cooperate with NEM in pre-race and Victory Lane ceremonies, awards presentations
and photographs, including without limitation ensuring that NEM has reasonable
time immediately following the Competition for Victory Lane ceremonies, NASCAR
awards presentations and NASCAR sponsor recognitions, and ensuring that the
content and placement of the Victory Lane backdrop is pre-approved by NEM;e)
have readily available quantities and types of oil dry acceptable to NEM when
the track opens for practice and at all other times during each Event, and
adequate personnel and equipment to spread the oil dry at NEM’s direction;f)
provide personnel to secure the entry into the pits and garage areas during
competition periods at NEM’s direction;g) provide personnel to secure the garage
area on a continuous, 24-hour/day basis beginning the first day the Facility is
open for inspection and ending when released by the Series Managing Director or
other individual(s) designated by NEM;h) deliver to the garage area before the
morning of raceday a minimum of 180 chairs for use by Competitors at the
pre-race meeting; provide an enclosed, climate-controlled area of adequate size,
as determined by NEM, in the garage area or reasonably near vicinity, as
approved by NEM, in which NEM can conduct pre-race meetings, safety meetings and
other assemblies during each Event and ensure that no pre-race activities are
scheduled that would cause a disruption or distraction during the scheduled
pre-race meeting.i) line and number each pit with appropriate paint, line and
paint traffic lanes in the garage and garage area and fire lanes behind the
active pit lane when and where needed, and repaint all start/finish, scoring,
third turn and re-entry cutoff lines;j) coordinate with NEM all tours of the
garage areas, including the times, number of participants and other
arrangements;k) provide a suitable location (as determined by NEM) for a minimum
of five (5) large trailers containing NEM equipment and facilities, adequate
electricity (including without limitation 220 volts 100 amps services with
female range outlets for the NEM trailers), telephone (including a track phone
extension) and water facilities as requested by NEM;l) coordinate with NEM to
ensure that NEM has a minimum of ten (10) minutes immediately before, during or
after driver introductions for NASCAR awards presentations (if applicable and as
directed by NEM);Page 9 of 28



 

 

 

[tm2021525d1_ex10-1img010.jpg]

m) provide a race control of adequate size, as determined by NEM, spotters
stand, with an unobstructed view of the racing surface for the purpose of
monitoring each Event by NEM personnel and others, with electricity, air
conditioning, heat, telephone (including a track phone extension), a sufficient
number of chairs (minimum of 14) with cushions for all operational personnel,
television monitors for both feeds (as set forth in subsection 11.a), water
facilities and other utilities, supplies and equipment as requested by NEM;n)
provide a registration facility of adequate size in the garage area, with
electricity, air conditioning, heat, telephone (including a track phone
extension), chairs with cushions, water facilities and other utilities, supplies
and equipment as requested by NEM;o) provide adequate trash receptacles in the
garage and pit areas and coordinate with the Series Managing Director or other
individual(s) designated by NEM the times for trash pickup by track personnel;p)
provide adequate personnel to sweep and clean up the garage and pit areas on a
daily basis;q) provide adequate parking areas and parking passes/permits for a
minimum of three hundred twenty- five (325) vehicles (which shall be inclusive
of any season long passes issued by NEM to competitors) , for the exclusive use
of Competitors, NASCAR, and NEM Officials adjacent to or near the garage area,
and an additional fifty (50) parking places and passes/permits in close
proximity to the NEM observation booth to be used at NEM’s discretion;r) provide
NEM with an observation booth no less than six hundred (600) square feet, air
conditioned, heated, with electricity, television monitors, etc., with an
unobstructed view of the racing surface and adequate seating for the purpose of
monitoring each Event by NEM personnel and others, including all necessary
admission tickets, a reasonable number of parking passes and, if need be, access
stickers for personnel to gain admission to the observation booth, during each
Event;s) provide NEM with two hundred twenty-five (225) reserved choice
grandstand admission tickets for each Event and, provided it is on a separate
race day than the Event, two hundred (200) choice grandstand tickets for NASCAR
Cup Series Busch Pole Qualifying, such tickets to be delivered to NEM no later
than thirty (30) calendar days prior to each Event;t) enter, and use its best
efforts to cause any manufacturer of Event merchandise to enter, into a cross
licensing agreement with NASCAR to use the NASCAR Marks (as defined in
subsection 21.a) below) in conjunction with all Event merchandise;u) prominently
display (by painting or otherwise) the Official Logos (as defined in subsection
21.a)i) in and around the Facility, and in all promotion of each Event, to NEM’s
reasonable satisfaction:i) at all fan entries and main infield Facility
entrances in some fashion such as flags and/or banners;ii) in an area inside the
track, such as the infield grass, such that it is highly visible to grandstand
seating and from the air;iii) in the backdrop to Victory Lane and pre-race
ceremonies;iv) on any and all print, social media, digital assets and television
advertising promoting each Event (for social media and digital assets Promoter
will include logos and hashtags where possible);Page 10 of 28



 

 

 

[tm2021525d1_ex10-1img011.jpg]

v) on the front cover of each Event Program;vi) on any and all Event tickets,
suite passes, and credentials;vii) in the Track Media Center and on all
PROMOTER-owned media backdrops;provided, however, that the Official Logos shall
not, without NEM’s prior written approval, be placed in close proximity to a
third party’s marks so as to create a commercial impression that the third party
is associated with NEM, NASCAR or the NASCAR Cup Series;v) cooperate fully with
nascar.com staff, including but not limited to prominently displaying (by
painting or otherwise) the nascar.com address in an area of the track, such as
the infield grass, that is highly visible to grandstand seating and from the
air;w) cooperate fully with the NASCAR and NEM integrated marketing
communications staffs;x) PROMOTER agrees to participate in a race team primary
sponsor concept program with other NASCAR Cup Series promoters. Promoters’
obligations include, but are not limited to, 1) designating a single point of
contact for participating race teams with regards to purchasing suites,
non-suite hospitality assets, hospitality-related tickets and midway display
space for participating NASCAR Cup teams’ primary sponsors, 2) providing fair,
consistent and competitive pricing for requested Track assets (consistent with
Promoters typical sales practices), 3) a commitment to participate in
participating race team sponsor negotiations regarding Track inventory where
appropriate and 4) the creation of a concierge program/welcome committee for new
incoming participating race team primary sponsors. PROMOTER participation in
such program shall be subject to asset availability and subject to existing
category exclusive sponsorship restrictions.In order to participate in this
program, a race team’s obligations to PROMOTER are the exclusive utilization of
the program for the purchase of assets included in the program, and an agreement
that neither participating race teams nor agencies engaged by participating race
teams or team sponsors shall seek pricing from or negotiate with anyone but the
PROMOTER’s designated single point of contact or the person assigned by PROMOTER
for any of the above Track inventory. If a race team fails to make exclusive use
of the single point of contact, then PROMOTER may exclude such race team from
this program in the future.y) cooperate fully with any entity involved in the
exploitation of Live Transmission Rights or Ancillary Rights ("Entity"),
including but not limited to:i) providing reasonable access to the Facility for
the purpose of facilitating the Entity’s transmission, or recording of an Event
(including free parking for any and all Entity employees and equipment),
including but not limited to providing reasonable space and locations as
determined by the Entity for its announcers, and for the installation and
operation of all microphones, television cameras, and related equipment to be
used by such Entity in connection with its production and transmission
(including satellite uplink), and a period of time during each Event as
determined by NEM (but no more than two (2) hours) within which Entity can
conduct such installation and operation unimpeded and uninterrupted;ii)
supplying and assuring the availability of such electrical power as is necessary
to operate such equipment and all necessary lighting for a first quality
television production in color;iii) permitting the Entity to install, maintain,
and remove from the Facility such wires, cables, and equipment as may be
necessary for each Event;Page 11 of 28



 

 

 

[tm2021525d1_ex10-1img012.jpg]

iv) permitting installation of announcers’ booths, camera platforms, and similar
structures for the facilitation of broadcast productions and/or transmissions of
motorsports events and provide and install permanent camera platforms for
standard camera locations as reasonably directed and designed by the Broadcast
Partner or NEM. NEM shall cause the broadcast partner and its contractors to
comply with all applicable laws and codes related to any such structures,
including but not limited to all applicable OSHA and disability standards. NEM
shall use best efforts to work with the Broadcast Partner to provide reasonable
notice of any changes to the camera locations;v) providing adequate and
necessary space for any mobile units, trailers and other necessary support units
required by the Entity for the transportation and maintenance of equipment and
personnel by the Entity, including, but not limited to, a fenced and secured
television compound in reasonably close proximity to the racing surface and the
announcer booths of no less than sixty-two thousand five hundred (62,500) square
feet in total area and, if possible, laid out in one contiguous square with
minimum dimensions of two hundred fifty (250) feet by two hundred fifty (250)
feet, for locating broadcast mobile units, support units, office units,
satellite uplinks, catering, golf cart parking, generators, timing and scoring
apparatus trailer, and other related equipment and supplies; and a separate,
suitable, secured area in the infield (as applicable) for mobile studio
facilities and other transmission-related units and equipment, equipped with
paved, or reasonable equivalent areas, fencing, potable water and lighting. NEM
shall use best efforts to work with the Broadcast Partner to provide reasonable
notice of any changes to the broadcast compound locations;vi) providing a booth
across from the Start/Finish line with an unobstructed view of the racing
surface up to current network broadcast standards, and use best efforts to
provide a second booth meeting the same criteria listed herein and adjoining to
the first booth if possible, with a clear view of the entire track, with
sufficient space to accommodate a minimum of five (5) people (the booth shall be
at least twenty (20) feet wide and ten (10) feet deep with a counter twenty (20)
inches deep), air-conditioned to sixty-eight (68) degrees Fahrenheit, adjustable
sun screens or removable tinting on all exterior windows, black interior walls,
as sound proof as practical, wired for one hundred-twenty (120) volts AC with
outlets on the front and side walls, with five (5) chairs with back support,
tables, monitor tables, and with door(s) that can be locked and secured;vii)
cooperating with NEM and any Entity to ensure exclusive, and if necessary secure
or encrypted, radio frequencies;viii) providing meaningful advanced consultation
with NEM and the Entity prior to each Event regarding any talent including, but
not limited to, pre- and/or post-race concert performer(s), national anthem
performer(s), invocation deliverer(s), grand marshal(s), engine start command
deliverer(s), honorary starter(s), celebrities, sports figures, political
representatives and/or guests who might take part in pre-race ceremonies, or
others with whom PROMOTER arranges for or contracts with to participate in that
Event; andz) with respect to any Entity transmitting the Live Transmission, in
addition to the requirements of subsection 11.x) PROMOTER shall:i) provide a
maximum of three hundred (300) choice complimentary tickets for the Competition
and all other activities during each Event, provided that NEM shall require the
Entity to notify PROMOTER of the number of such tickets it requires not later
than ninety (90) days prior to the date of each Event;Page 12 of 28



 

 

 

[tm2021525d1_ex10-1img013.jpg]

ii) provide use of one (1) standard luxury track suite, and use commercially
reasonable efforts to provide a second standard luxury track suite, for the
Competition and all other activities during each Event including all necessary
suite passes and suite parking;iii) prominently display Entity’s (or joint
Entity/NASCAR) logo painted in an area inside the track, such as the infield
grass, such that it is highly visible to grandstand seating, television cameras
and from the air and also display four (4) standard size signs, to the Entity's
specifications within the Facility, subject to the reasonable approval of
PROMOTER and NEM;iv) provide such Entity with one (1) full page four (4) color
advertisement in each Event Program;v) cooperate fully with any and all requests
made by NEM with respect to regional and local TV coverage, including but not
limited to allowing such Entity to have absolute priority with respect to camera
and announcing positions, ensuring that local TV crews do not in any way
interfere with such Entity’s production, ensuring that such local TV coverage
will be limited to no more than one and one half (1 ½) minutes of action of
competition, which will not be broadcast until completion of such Entity’s first
telecast of the Competition (including the pre-race and post-race shows) and not
later than ninety-six (96) hours following the completion of the Competition,
and ensuring local TV crews do not provide footage to any regional or national
network or news feed;vi) permit such Entity, if requested in a timely manner, to
purchase Event hospitality chalets;vii) refer the title sponsor of each Event to
the broadcast partner for the purposes of helping to facilitate the title
sponsor buying advertising in the telecasts of that Event; NEM shall in turn
cause the NASCAR Rights Affiliate to include in the Live Transmission
Contract(s) provisions that (a) prohibit the Entity from identifying each Event
by any name other than the official event title of that Event, as designated by
the PROMOTER, or identifying the Facility by any name other than its official
name, as designated by the PROMOTER, subject to Entity’s broadcast standards and
practices and NEM’s approval of Entitlement Sponsor(s) in accordance with
Section 25, (b) require the Entity to identify each Event by its official event
title, as designated by the PROMOTER, excluding any presenting sponsors, at
least once during the opening segment of the telecast and thereafter at least
once during each hour of the telecast of that Event, subject to Entity’s
broadcast standards and practices and NEM’s approval of Entitlement Sponsor(s)
in accordance with Section 25, and (c) prohibit the Entity from superimposing,
inserting or otherwise incorporating on-screen any electronic or “virtual”
signage, promotion or other commercial designation that alters for the
television viewer the actual appearance of the Facility or any portion thereof
without the prior written approval of PROMOTER and NEM (e.g., if the parties
agree that a Premier Sponsor shall have the right to advertise with virtual
signage);viii) at least ninety (90) days prior to each Event, send such Entity
and NEM and any international telecaster scheduled to be transmitting from the
Facility a list naming all musical compositions scheduled to be played during
the Competition or at any other time when such Entity or international
telecaster is scheduled to be transmitting from the Facility in connection with
that Event, which shall include the title of each composition and the name of
the composer, publisher, copyright holder, and performing rights holder; and if
such Entity is unable to transmit such composition with respect to the Live
Transmission of an Event without additional expense and authorizations, PROMOTER
agrees (a) to obtain, at PROMOTER’s expense, authorization to transmit such
composition or (b) not to play such composition at a time when the Entity is
scheduled to be transmitting from the Facility in connection with that
Event;Page 13 of 28



 

 

 

[tm2021525d1_ex10-1img014.jpg]

ix) insure that the Start/Finish line is newly painted prior to the start of the
Competition.12. Fire and Medical Equipment and Personnel. PROMOTER shall provide
adequate facilities, personnel, equipment and services, including without
limitation cleanup crews, towing and flatbed wreckers, jet dryers, ambulances,
emergency vehicles, medical evacuation helicopter, fire trucks for fire
protection and on-site medical services for Competitors, Officials, the public
and others in connection with each Event, all of which shall be on-site and in a
state to be fully operational prior to the commencement of the Competition.
PROMOTER shall adhere to NEM’s required track services event standards and
medical standards during each Event in accordance with Exhibit 7, as it may be
amended from time to time, and make advance arrangements with local hospitals
and physicians for the prompt, efficient and appropriate treatment of any and
all injuries occurring during each Event. NEM may, at its sole cost and expense,
utilize the NASCAR track drying system to dry the track in the event of
inclement weather.13. Security For Pit and Garage Area. PROMOTER shall furnish
adequate security personnel and equipment (in addition to the requirements of
Sections 10 and 11) in the pit and garage area. PROMOTER shall limit access to
such areas before, during and after each Event solely to authorized individuals
(who must have NEM- approved credentials) and equipment. Minors shall not be
allowed in the pits during pit lane “hot” times as designated by NEM. The
PROMOTER will ensure that all persons who enter restricted areas such as the
garage and pits as guests of the PROMOTER or otherwise, sign the standard
Release and Waiver of Liability and Indemnity Agreement and, upon request by
NEM, provide copies of the signed Releases to NEM. PROMOTER is solely
responsible and liable for the actions of security personnel, provided, however,
that PROMOTER shall ensure that all such security personnel will abide by such
directions or comply with such requests as NEM may issue or make from time to
time. PROMOTER will permit any current, valid NASCAR-licensed members, NEM
guests, NASCAR guests, and/or any other persons designated by NEM access to the
Facility or portions of the Facility in accordance with the type of credential
issued to them by NEM. Pursuant to any exploitation of Live Transmission Rights
or Ancillary Rights, NEM shall administer and coordinate Event access for all
non-news media, but may assign such responsibility to a NASCAR Rights
Affiliate(s).14. Business Responsibilities Relating to Promotion. PROMOTER shall
perform all obligations imposed on it by this Agreement, including all
obligations to provide cooperation, tickets, passes, services and support
equipment set forth in Section 11 of this Agreement, at its own expense, without
contribution by NEM or NASCAR. PROMOTER assumes and will perform all business
responsibilities in connection with the promotion of each Event (except as
otherwise provided by this Agreement), including without limitation business
organization, promotional activities, management, general business affairs,
ticket sales, Facility operation and press accommodations.15. Other Track
Activities. PROMOTER shall not schedule or permit any private race car practice
or test runs at the Facility for the seven (7) calendar days immediately
preceding the first day of official practice for each Event without prior
written approval by NEM. At all times during the calendar year of an Event,
PROMOTER agrees to adhere to all terms and conditions of all NASCAR Testing
Policies, as they may be amended from time to time. PROMOTER shall be given a
copy of all applicable Testing Policies in place as of the Effective Date of
this Agreement, and shall be provided upon their release with any updates that
occur during the Term. PROMOTER shall not schedule or permit any other
entertainment activities at the Facility during any Event without prior written
approval by NEM. PROMOTER shall notify NEM at least thirty (30) calendar days
prior to each Event of its intention to conduct or permit any such activities.
NEM may at its discretion grant its approval with or without condition, but it
shall not unreasonably withhold or condition its approval. Except with respect
to scheduling as set forth herein, NEM shall have no responsibility or liability
with respect to such activities, and PROMOTER shall be solely responsible and
liable for such activities. The entertainment activities covered by this Section
include without limitation other motorsports events, thrill shows, live
performances and/or helicopter rides. In recognition of the importance and
stature of the Event and the Series, the financial significance of agreements
with NASCAR Rights Affiliates, and the sanction granted under this Agreement,
during the Term of this Agreement PROMOTER covenants not to promote, host,
conduct or stage, nor allow any third party(s) to promote, host, conduct or
stage, a stock car racing event at the Facility that attempts to duplicate,
emulate, imitate, copy, simulate and/or mimic the NASCAR Cup Series; or uses the
same or similar race vehicles, rules, competitors, trademarks, trade dress,
and/or “look and feel” of the NASCAR Cup Series; or would create confusion in
the public; or would in any way dilute the stature, impact and value of the
Event. It is understood that the breach or threatened breach of the provisions
of this Section will immediately cause irreparable harm to the Series, NASCAR,
NEM, NASCAR Rights Affiliates and others and that any remedy at law for such
breach will be inadequate. Accordingly, in addition to any other remedy that
NASCAR, NEM, NASCARPage 14 of 28



 

 

 

[tm2021525d1_ex10-1img015.jpg]

Rights Affiliates and others may have, it shall be entitled to temporary,
preliminary and permanent injunction or other equitable relief restraining any
breach or threatened breach, without any bond or other security being required
and without the necessity of showing actual damages. If, despite the harm that
would be incurred by NASCAR, NEM, NASCAR Rights Affiliates and others, any court
construes any of the covenants in this Section to be too broad, the court shall
have the authority to reduce the duration, geographic area or scope of
prohibited activities to the extent necessary so that the provision is
enforceable (and the provision, as reduced, shall then be enforced). In
addition, without in any way limiting the foregoing or in any way limiting NEM’s
and/or NASCAR’s other options and remedies under Section 34, NEM may determine
any and all dilutive financial effects on Live Transmission Income and Ancillary
Rights Income for the Event and for the Series for such a breach or threatened
breach and deduct that amount from any payments due to PROMOTER under this
Agreement.OFFICIAL ENTRY BLANK AND AWARDS16. Preparation and Publication of
Official Entry Blank. NEM shall compose, print, publish and distribute the
Official Entry Blank ("OEB") for each Event. The OEB shall be the sole official
statement as to the date, place, schedule and length of each Event, the
eligibility requirements for Competitors, and monetary and non- monetary awards.
PROMOTER shall not publish an official or unofficial entry blank or supplement,
or any other form setting forth monetary or non-monetary awards, without prior
written approval from NEM. PROMOTER shall not advertise or otherwise disseminate
any information as to monetary or non-monetary awards for any Event other than
those specified in the OEB or NEM-approved supplement for that Event. If
PROMOTER engages in such publication, advertising or dissemination, PROMOTER
shall hold NEM and NASCAR harmless for any and all loss, expense or damage
arising out of such activity, and NEM at its option may also terminate the
sanction granted by this Agreement and/or pursue any other remedies against
PROMOTER.17. Additional Awards.a) If PROMOTER contracts for Additional Awards,
then, subject to the provisions of Section 16, NEM may publish and distribute a
supplement to an OEB posting the Additional Award(s).b) PROMOTER shall submit to
NEM, no later than sixty (60) calendar days prior to the date of each Event, a
list of any and all proposed Additional Awards for that Event. PROMOTER shall
obtain NEM’s written consent prior to contracting for any Additional Award. NEM
may reject a proposed Additional Award in its entirety, require different terms
for the proposed Additional Award, or require a reallocation of the distribution
of such an award among Competitors, if in NEM’s sole judgment the proposed award
will not advance the nature of the competition, will have an adverse impact on
that Event, or will be detrimental to the sport of automobile racing, NEM,
NASCAR, any sponsors of that Event, or any sponsors of the NASCAR Cup Series.
PROMOTER assumes full responsibility for, and will indemnify NEM and NASCAR
against, any loss, expense or damage incurred as a result of NEM’s determination
with respect to any proposed award arranged by or through PROMOTER. All
Additional Awards are subject to independent verification by NEM.18.
Unauthorized Awards. PROMOTER shall not offer an award of any kind, at any Event
or any other NEM-sanctioned event, or any other non-NEM sanctioned event, which
in any way utilizes or relies upon the points system, money standings, or any
other NEM-sanctioned race related results, without NEM’s prior written approval.
If PROMOTER offers such an award without NEM’s prior written approval, NEM may
terminate the sanction granted by this Agreement and/or seek to prohibit or
enjoin PROMOTER from offering such an award and/or pursue any other remedies
available to it. If such an award is offered by a third party without NEM’s
prior written approval, PROMOTER shall cooperate with NEM to prohibit or enjoin
the third party from offering such an award. Cooperation by PROMOTER shall
include, but is not limited to, the assignment of PROMOTER's rights to enjoin
the third party. If PROMOTER, in NEM’s sole judgment, fails to cooperate fully
with NEM to prohibit or enjoin such an award, NEM at its option may terminate
the sanction granted by this Agreement and/or pursue any other remedies
available to it.Page 15 of 28



 

 

 

[tm2021525d1_ex10-1img016.jpg]

PROMOTER'S FINANCIAL AND INSURANCE OBLIGATIONS19. NEM Event Fee. For each Event,
PROMOTER shall pay to NEM, or its designated affiliate, acting as Paying Agent
by wire transfer of funds (but not by ACH or other fund transfer methods), an
amount equal to the NEM Event Fee for that Event set forth in Exhibit 1 to this
Agreement, plus any other monies due NEM for that Event pursuant to this
Agreement, unless otherwise directed by NEM in writing. Time is of the essence.
If said monies and fees are not paid in the manner required and by the Payment
Date for that Event specified in Exhibit 1 to this Agreement, NEM at its option
may (a) terminate the sanction granted by this Agreement, (b) enforce collection
of said monies and fees by suit or legal action, and/or (c) pursue any other
remedies available to it. NEM shall provide wiring instructions to PROMOTER
prior to each Payment Date. For each Event, NEM shall cause Paying Agent to: i)
send to Competitors payments representing the drivers’ purses, awards and
certain other monies to be paid in accordance with the Official Entry Blank for
that Event, net of any withholding of applicable taxes, as directed by NEM; ii)
retain any and all unpaid prize money, if applicable, for distribution in
programs designed for the benefit of Competitors, as NEM may determine from time
to time, and; iii) withhold and remit applicable taxes to applicable taxing
authorities. Prior to each Event, PROMOTER shall assist NEM in identifying any
and all local and/or state income taxing authorities which must be satisfied by
Paying Agent relative to this Section. The Paying Agent shall withhold taxes and
such collected taxes shall be paid by the Paying Agent to the appropriate taxing
authorities as identified. The Paying Agent’s obligation to make payments under
this Section shall at all times be conditioned upon the PROMOTER’s wire transfer
of each NEM Event Fee in strict accordance with this Agreement, and nothing
shall be construed to require the Paying Agent or NEM or NASCAR to advance its
own funds for any purpose. All payments by all parties described in this Section
shall be made in lawful money of the United States of America, unless otherwise
specified herein.20. Insurance.a) Event Insurance. PROMOTER shall obtain and
maintain comprehensive general liability insurance, with motorsports
endorsements, that is acceptable to NEM for each Event from an insurance company
that is acceptable to NEM for (i) spectator injury and property damage and (ii)
participant legal liability, product liability and advertising liability with a
minimum combined single limit equal to but not less than Fifty Million Dollars
($50,000,000.00) per occurrence, and liability for medical professionals working
on behalf of the Event with limits of not less than One Million Dollars
($1,000,000.00) per occurrence (unless NEM approves a lesser limit in writing
prior to the Event). NEM may require that PROMOTER obtain such insurance in
greater amount or scope by providing notice to PROMOTER at least one hundred
twenty (120) calendar days prior to the date of an Event. PROMOTER shall deliver
to NEM at Daytona Beach, Florida no later than each respective Notification Date
set forth in Exhibit 1 to this Agreement, a valid certificate of insurance and a
certified true copy of all public liability insurance policies in force for each
corresponding Event by submitting the documents to: NASCAR-NEM@certfocus.com. In
all such policies and in all other liability policies obtained and maintained by
PROMOTER and PROMOTER's parent and affiliated company(ies), including without
limitation all umbrella and excess liability policies, the following will be
named as additional insured: NASCAR Event Management, LLC, National Association
for Stock Car Auto Racing, Inc., CL Bureau, Inc., Motorsports Charities, Inc.,
and each of their shareholders, directors, officers, employees, agents,
Officials, members, parent and subsidiaries; all NASCAR Rights Affiliates; all
Competitors; car sponsors; car owners, all sponsors for the Event or the series
of which the Event is a part; Toyota Motor Sales, USA, Ford Motor Company,
ACCUS-FIA, and all third parties with whom NASCAR, NEM, or a NASCAR Rights
Affiliate(s) has contracted with respect to the Event, including without
limitation for exploitation of Live Transmission Rights and Ancillary Rights
(“NEM Additional Insureds”). All policies shall be primary regardless of
insurance carried by NEM, NASCAR or other additional insureds, contain a cross
liability endorsement acceptable to NEM, and include a waiver of subrogation in
favor of the NEM Additional Insureds. If (a) PROMOTER fails to deliver such
policies to NEM by each Notification Date, (b) the policies are not acceptable
to NEM, or (c) PROMOTER fails to maintain such policies with the required
minimum coverage throughout each Event, NEM at its option but at PROMOTER's
expense may obtain the required insurance from an acceptablePage 16 of 28



 

 

 

[tm2021525d1_ex10-1img017.jpg]

insurance company or NEM may terminate the sanction granted by this Agreement
immediately and without notice to PROMOTER and/or pursue any other remedies
available to it. NEM reserves the right to amend these insurance requirements
(including the Additional Insureds) due to significant changes in the insurance
industry and/or regulations and will provide as much notice to PROMOTER as
reasonably possibleb) Broadcast Insurance. NEM shall require the Entity
providing the Live Transmission to maintain statutory and workers’, and
broadcast and comprehensive general liability coverages for each Event. NEM
shall require the Entity providing the Live Transmission to name PROMOTER and
NEM as additional insureds on its broadcast and comprehensive general liability
policies. These policies shall have a limit of at least One Million Dollars ($1
million) per occurrence and Two Million Dollars ($2 million) annual aggregate.c)
NASCAR Insurance Plan. The NASCAR insurance plan (participant/accident coverage
in place for NASCAR-licensed Competitors in NEM-sanctioned racing) is not
applicable to and does not provide coverage for Competitors, whether
NASCAR-licensed or not, in any non- NEM-sanctioned racing or other activities at
the Facility during any Event that are not expressly listed in this Agreement or
in a fully executed NEM sanction agreement pertaining to another NASCAR series
running during the same Event.ADVERTISING AND USE OF MARKS21. Cross Trademark
Licenses.a) Grant of License by NEM. NEM hereby grants to PROMOTER a
non-transferable, non- exclusive, royalty-free license to use, strictly in
accordance with the terms of this Agreement, the NASCAR and Series Logo(s) marks
listed on Exhibit 3 to this Agreement (collectively, the "NASCAR Marks"), as
they may be amended, added, and/or deleted from time to time, in connection with
the publicity, promotion and advertising of each applicable Event. This license
shall terminate upon the expiration or termination of the sanction granted by
this Agreement.i) Terms and Conditions of Use. PROMOTER shall display the
official NASCAR logo, the Series Logos (with such Series Logo(s) use to be at
NEM’s direction) and the phrase "NASCAR Cup Series Championship Event" (as
applicable) (collectively, the "Official Logos") in all publicity, advertising,
tickets and promotion relating to each Event, in accordance with subsection
11.u) of this Agreement. The number and specific location of such displays and
the color and size of the Official Logos shall be subject to NEM’s approval, and
PROMOTER shall abide by and comply with all determinations and directives of NEM
with respect to such matters. NEM may disapprove and prohibit PROMOTER's actual
or intended use of the NASCAR Marks in any location, media or publication if NEM
determines that such use is or will be detrimental to NEM, NASCAR, to an Event,
to the series of which each Event is a part, or to the sport.ii) Limited
Authorization. This license does not authorize PROMOTER to use the NASCAR Marks
in its corporate business or firm name and title nor to use or permit the use of
the marks other than in accordance with the terms and conditions of this
Agreement.iii) Indemnity. NEM hereby agrees to indemnify PROMOTER from any
claims or loss arising out of PROMOTER's use of the NASCAR Marks in accordance
with the terms and conditions of this Agreement.iv) Structure of the NASCAR Cup
Series Championship and Related Terminology. NEM, at its sole discretion, will
determine both the overall and event-specific structure of the NASCAR Cup
Series. This includes, but is not limited to, the structure and make-upPage 17
of 28



 

 

 

[tm2021525d1_ex10-1img018.jpg]

of specific portions of the racing season (i.e.; “NASCAR Playoffs”); the NASCAR
marketing calendar for industry-wide initiatives (i.e.; “NASCAR Salutes”;
“NASCAR Day”, etc.); the All-Star weekend; the NASCAR Cup Championship Weekend;
Series- related pre-season, season, and post-season events (i.e.; “NASCAR Cup
Series Awards”); any adjustments to the annual Calendar as outlined in this
Agreement; and other structural and promotional elements related to the conduct
of and for the benefit of the Series as a whole. Irrespective of where each
Event falls within each overall or specific segment of an annual Calendar or
calendar of Series-related events, Promoter will at all times use the correct
branding terminology, as determined by NEM, when referring to the above. The
foregoing does not limit the PROMOTER’s ability to sell Event entitlement, or
the entitlement of competition elements such as time trials or practice runs, or
to use the name of the Entitlement Sponsor in connection with an Event, subject
to NEM approval as outlined in this Agreement.b) Grant of License by PROMOTER.
PROMOTER hereby grants to NEM and NASCAR a non- transferable, non-exclusive,
royalty-free license to use and sublicense, strictly in accordance with this
Agreement, PROMOTER's Marks listed on Exhibit 4 to this Agreement (collectively,
the "PROMOTER's Marks") in connection with publicity, promotion and advertising
of each Event and the NASCAR Cup Series, the publicity, promotion and
advertising of the NASCAR Hall of Fame, and the exploitation of Live
Transmission Rights and Ancillary Rights. This license shall be perpetual with
respect to the exploitation of Live Transmission Rights and Ancillary Rights and
the publicity, promotion and advertising of the NASCAR Hall of Fame; with
respect to all other rights, this license shall terminate upon the expiration or
termination of the sanction granted by this Agreement.i) Terms and Conditions of
Use. NEM and NASCAR shall have the right to use and sublicense PROMOTER's Marks
in connection with publicity, promotion or advertising of each Event and the
NASCAR Cup Series, and the exploitation of Live Transmission Rights and
Ancillary Rights, provided, however, that NEM or NASCAR shall not, without the
prior written consent of PROMOTER, use or sublicense the use of PROMOTER's Marks
on the branding of any retail package product, unless otherwise expressly
permitted in this Agreement.ii) Limited Authorization. This license does not
authorize NEM or NASCAR to use PROMOTER's Marks in its corporate business or
firm name and title nor to use or permit the use of PROMOTER's Marks other than
in accordance with the terms and conditions of this Agreement.iii) Indemnity.
PROMOTER hereby agrees to indemnify NEM and NASCAR from any claims or loss
arising out of NEM’s or NASCAR's use of PROMOTER's Marks in accordance with the
terms and conditions of this Agreement.22. Limited Assignment of Certain Other
Rights. Solely to the extent that any other person or entity grants to NASCAR
rights to use and sublicense their name(s), picture(s), likeness(es) or
performance(s) in connection with an Event, and NASCAR has sublicensed these
rights to NEM, NEM hereby grants to PROMOTER a non- exclusive sublicense to use
such name(s), picture(s), likeness(es) or performance(s) for the purpose of
publicizing, promoting or advertising that Event, but not for the purpose of
exploiting Live Transmission Rights or Ancillary Rights. Notwithstanding the
foregoing, NEM may disapprove and prohibit PROMOTER's actual or intended use of
such name, picture, likeness or performance if NEM determines that such use is
or will be detrimental to NEM, to NASCAR, to an Event, to the Series of which
that Event is a part, or to the sport. PROMOTER understands and acknowledges
that, as of the Effective Date of this Agreement, such rights are normally
granted to NASCAR on an annual basis and are normally applicable only to that
calendar year.23. Misrepresentations. PROMOTER shall make no misrepresentations
of fact in connection with publicizing, promoting or advertising any Event. If
such a misrepresentation is made (a) PROMOTER shall promptlyPage 18 of 28



 

 

 

[tm2021525d1_ex10-1img019.jpg]

correct the misrepresentation through a subsequent PROMOTER publication, (b) NEM
may correct the misrepresentation itself through an NEM publication or through
an agent at PROMOTER's expense, (c) NEM may terminate the sanction granted by
this Agreement, and/or (d) NEM may pursue any other remedies available to it.24.
Cooperation with Sponsors. PROMOTER acknowledges that each Event is part of the
NASCAR Cup Series for that year. PROMOTER shall cooperate fully with NEM, with
the Series sponsor(s) (if applicable), and with any other company that has
contracted with NASCAR to sponsor awards/prize money, programs or platforms
(including, without limitation, the Busch Pole Award or the Sunoco
Rookie-of-the-Year Award or successor awards and programs) that are based in
whole or in part on a Competitor's participation in Events, in connection with
those sponsors' or partners’ activities, if any, during each Event. PROMOTER, on
its own and at the request of NEM, will use its commercially reasonable efforts
to feature such sponsors/partners prominently in all of PROMOTER's advertising,
publicity and promotion in connection with each Event, and no competitor of such
a sponsor/partner shall be featured therein more prominently than such
sponsor/partner. PROMOTER shall take no action that, in NEM’s sole
determination, will jeopardize the maintenance or continuation of such
sponsorships. In the event that the Series title sponsorship or official fuel
supplier changes after the Effective Date of this Agreement and prior to the
conclusion of an Event, PROMOTER will not renew, extend or enter into any new
agreement with any sponsor that represents a conflict with rights granted
consistent with this Agreement to a Series sponsor (if applicable) or official
fuel supplier during any Event, except as otherwise allowed by agreement with
such sponsor. The determination of what constitutes a conflict shall be at NEM’s
sole discretion. Subject to the provisions below, PROMOTER will use its best
efforts to resolve all existing sponsor conflicts, if any, relative to these
categories in an expeditious manner. PROMOTER will maintain an inventory of
at-track and Event-related benefits equivalent to those provided by the PROMOTER
to past Series sponsors (e.g., Sprint and Monster Energy) for the availability
of any new Series sponsor (if applicable) for acquisition as part of an Event
Placement Package (“EPP”), with such prices or consideration to be at fair
market value unless such new Series sponsor would place PROMOTER in breach of a
then existing exclusive sponsorship. In the event that any new Series sponsor
does not acquire an EPP, then PROMOTER shall still be required to deliver those
assets and benefits provided in Sections 11(u) and 21 of this Agreement;
provided however if such new Series sponsor does not enter into an EPP with
PROMOTER, and notwithstanding anything to the contrary herein, the Series
Sponsorship Category shall then be deemed non-exclusive and PROMOTER shall be
able to sell at-track and other promotional inventory to a sponsor which
conflicts with the Series Sponsorship Category, and such sales shall not be
deemed a breach of the Sanction Agreement. PROMOTER will maintain the full
inventory of at-track and Event- related benefits provided by the PROMOTER to
the current official fuel supplier for the availability of a new official fuel
supplier, provided that the new official fuel supplier shall enter into a
licensing agreement with the PROMOTER with respect to such rights. PROMOTER
shall permit the use of the PROMOTER’s Marks by any new Series sponsor (if
applicable) and by any new official fuel supplier for the purposes of reporting,
promoting, publicizing, and advertising each Event, the Series, and/or the new
Series sponsor’s or new official fuel supplier’s product/service affiliation
with the Events and/or the Series.a.) Premier Partner. The Parties are engaged
in good faith negotiations to enter into a Premier Partner Agreement related to
NASCAR’s Premier Partnership platform, which Agreement will detail the
additional rights and assets to be delivered by Promoter to the Premier Partner
sponsors beyond those assets already delivered pursuant to this Agreement. Such
Premier Partner Agreement shall be negotiated and entered into simultaneously
with this Agreement.25. Approval of Advertising and Sponsors. It is imperative
that NEM events and industry sponsors reflect of the image of NASCAR as one of
the world’s most successful and exciting sports entertainment properties and
that fans feel comfortable and welcome attending or watching NEM events.
Therefore, NEM reserves the right to approve or disapprove any advertising,
sponsorship or similar agreement in connection with any Event. PROMOTER must
submit to NEM for NEM’s reasonable pre-approval any and all Entitlement
Sponsors. NEM shall be required to keep the identity of any such prospective
Entitlement Sponsor prospect strictly confidential at all times, sharing the
identity of any such prospective Entitlement Sponsor only with NEM or NASCAR
personnel directly involved with the approval process, and provide such approval
or disapproval in writing within three (3) business day after receipt by NEM of
the submission by PROMOTER to NEM. NEM’s failure to respond shall be deemed an
approval. PROMOTER shall make such submission in a timely fashion to NEM per
Section 44, but not later than thirty (30) days prior to an Event unless
PROMOTER’s agreement with such sponsor is only consummated within that time
window. NEM confirms that only internal NEM or NASCAR personnel will be involved
in the process of makingPage 19 of 28



 

 

 

[tm2021525d1_ex10-1img020.jpg]

the approval or disapproval determination. NEM’s approval shall not be
unreasonably conditioned, delayed or withheld, and NEM further agrees that it
will disapprove of a prospective Entitlement Sponsor only if such prospective
Entitlement Sponsor’s brand has been tarnished by, controversy, crisis or
circumstance such that its association with the Event or Events would damage the
NASCAR brand or the image of the sport, or the Entitlement Sponsor’s brand would
violate the network’s broadcast standards and practices or if, because,
prospective sponsor’s brand has been tarnished by, controversy, crisis or
circumstance it would damage the network’s ability to sell advertising for the
live Event transmission(s).Previously approved sponsors shall continue to be
deemed approved, unless, in NEM’s sole reasonable discretion, the Entitlement
Sponsor’s brand has become tarnished by, controversy, crisis or circumstance
such that its association with an Event would damage the NASCAR brand or the
image of the sport, or the continued use of the Entitlement Sponsor’s brand
would violate the network’s broadcast standards and practices or if, because the
existing sponsor’s brand has now become tarnished by, controversy, crisis or
circumstance it would now damage the network’s ability to sell advertising for
the live Event transmission(s).NEM will work with all affected parties to
mitigate the impact of a revocation of a previously approved Entitlement Sponsor
including but not limited to, considering a modified sponsorship, considering
the substitution of another brand owned by the Entitlement Sponsor,
reconsidering the sponsorship at a time when the Entitlement Sponsor brand image
has recovered or no longer violates the broadcaster’s standards and practices or
damages their ability to sell advertising for the live Event transmission(s).The
parties acknowledge that sponsorship is an important part of the sport. If
PROMOTER believes a prospective or previously approved Entitlement Sponsor was
denied or disapproved in error, PROMOTER may request reconsideration within
three (3) business days of denial of an Entitlement Sponsor. A committee
comprised of the President of NASCAR, the Executive Vice President and Chief
Racing Development Officer and at least one other NASCAR Vice President or
Senior Vice President shall review the prospective sponsorship and within three
(3) additional business days in good faith reconsider whether the sponsorship is
acceptable or whether with some reasonable modification the sponsorship could be
rendered acceptable. However, NASCAR's determination, upon reconsideration,
shall be final and in its sole reasonable discretion not to be unreasonably
conditioned, delayed or withheld.PROMOTER acknowledges that the sale or use, for
advertising purposes, of space at the Facility or in any publications
distributed in connection with an Event is an action that could have an impact
upon the existing sponsorships described in Section 24 above, or on third
parties who have entered into contracts or other agreements with NEM, NASCAR or
NASCAR Rights Affiliates with respect to Live Transmission Rights or Ancillary
Rights. PROMOTER shall seek written approval by NEM prior to such sale to or use
by competitors of such sponsors or third parties, which NEM may provide or
withhold in its sole discretion.In addition to the foregoing, PROMOTER and NEM
shall endeavor to protect the images and brands of NASCAR, PROMOTER and the
broadcast network partner during each Event. This includes without limitation
using commercially reasonable efforts to ensure the removal of any images or
content which are defamatory, obscene, or which NEM determines to be prejudicial
or offensive to the general public under contemporary community standards,
including but not limited to material that the broadcast network partner in good
faith determines is inappropriate for exhibition to the viewing audience.
PROMOTER shall use commercially reasonable efforts to ensure that the Event,
including the public attending the Event and any others within the confines of
the racetrack itself, complies with the foregoing as well as any other
reasonable requests of NEM. Without limiting the foregoing, this includes flags,
banners, and/or signs that display symbols, slogans, language or imagery which
NEM, in good faith, deems to be inappropriate.26. Promotional Marketing Fund.
PROMOTER will pay to NEM the amount described in Exhibit 1 for marketing
purposes (the “Promotional Marketing Fund”), which will be utilized by NEM or an
Affiliate exclusively in marketing initiatives to promote the NASCAR series, and
is incremental to and not a substitute for existing efforts by NEM or an
Affiliate to market the NASCAR series. This Promotional Marketing Fund amount is
exclusively marketing related, separate from the competition and officiating
related NEM Event Fee, but is due and payable at the same time and under the
same terms as the NEM Event Fee. NEM or an Affiliate shall create a proposedPage
20 of 28



 

 

 

[tm2021525d1_ex10-1img021.jpg]

marketing plan for the promotion of the NASCAR series both nationally and
regionally. Prior to implementation, NEM will share and seek input from PROMOTER
regarding the marketing plan. Following execution, PROMOTER shall provide
feedback and marketing information sufficient for NEM to determine the efficacy
of the plan and share the results of the plan with PROMOTER. NEM will continue
its broad based efforts marketing and promoting the NASCAR series on a national
and regional basis. This Promotional Marketing Fund shall be incremental to and
not a substitute for PROMOTER’s current marketing efforts in promoting the
Event, which shall be substantially similar to PROMOTER’s marketing efforts for
NASCAR events prior to the 2021 Event.27. Strategy to Continue to Elevate the
Events. As stated in the Recitals, PROMOTER and NEM are desirous of continuing
to enhance and elevate the stature of the Series, as well as the individual
events that are a part of the Series. Among other things, this includes how the
Series is presented at each event, how events are perceived by fans and
stakeholders, and how events individually and collectively measure up against
comparable world-class sports events.a. Event Standards. Accordingly, beginning
as soon as feasible after the execution of this Agreement, PROMOTER and NEM will
work together to develop an agreed-upon strategy to continue to elevate the
Events under this Agreement during the Term including, but not limited to:a)
Establishing Series-wide and Event-specific criteria relative to: i) the
spectator fan experience; ii) those portions of the events experienced by remote
viewers; iii) the promotion of the events; iv) and the stature of the events; b)
Establishing quantifiable processes for benchmarking and gauging the progress,
success and compliance with the criteria; c) Reviewing and updating the criteria
on a routine basis, and as needed; d) Determining appropriate methods for
rectifying any shortfalls or deficiencies.Among other things, timely development
of and PROMOTER conformance with the agreed-upon strategy will be a
consideration regarding possible future sanctions after the Term.b. Minimum
Attendance. Promoter will use best efforts to promote the event in a manner
intended to achieve a sell out the Event. Promoter will use best efforts to
ensure a minimum spectator attendance in grandstand seating during the NASCAR
Cup Race portion of the Competition of at least seventy percent (70%) of
Capacity of the Facility. The Capacity as used herein shall mean the overall
number of seats within the grandstand seating area present in the Facility on
the day of the NASCAR Cup race portion of the Competition, excluding seats that
have been concealed, bannered or otherwise covered (the “Capacity”). Any seats
or stands not included as part of the Capacity for the Event must be covered,
removed or concealed in a first-class manner reasonably acceptable to NEM and
the broadcast partner. Social zones, viewing platforms or other general areas
without permanent seats, and enclosed suites will not count in calculating a
Facility’s Capacity. Such Capacity utilization rate is subject to force majeure
events that legitimately impact the Event attendance. Within fifteen (15)
business days following the Event, Promoter will provide NEM with a ticket
report or manifest, certified by a corporate officer of Promoter, showing the
number of tickets scanned for the Event, the number of tickets sold or
distributed for the Event and the Capacity for the Event. Such report will
exclude ticket revenues for such Event. NEM agrees all such attendance reports
provided by Promoter shall remain confidential and shall not be shared with any
third-party without the written consent of Promoter.c. Promoters Council. To
help develop standards, strategies and tactics that enhance and elevate the
stature of the Series, NEM will host a Promoters Council which will meet
periodically each year. Whether or not PROMOTER is selected to serve on the
Promoters Council during the Term, NEM nonetheless welcomes PROMOTER’s input on
Series enhancements.Page 21 of 28



 

 

 

[tm2021525d1_ex10-1img022.jpg]

TRANSMISSION RIGHTS28. Ownership of Live Transmission Rights and Ancillary
Rights. PROMOTER acknowledges that NASCAR, exclusively and in perpetuity owns
the Live Transmission Rights and Ancillary Rights with respect to the
Competitions. In addition, to the extent not already owned by NASCAR, PROMOTER
hereby assigns to NEM exclusively and in perpetuity any and all rights to
transmit, film, tape, capture, overhear, photograph, collect or record by any
means, process, medium or device, whether or not currently in existence, all
images, sounds and data arising from or during the Events and agrees that NEM
shall further assign, exclusively and in perpetuity, to NASCAR all right, title
and interest in and to the Live Transmission Rights and the Ancillary Rights and
any other works, copyrightable or otherwise, created from the images, sounds and
data arising from or during the Events, and that NASCAR shall be the sole and
ultimate owner thereto. PROMOTER represents and warrants that as of the
Effective Date of this Agreement, it has not granted to any third party the
rights granted in the immediately prior sentence, including but not limited to
rights relating to the Internet or World Wide Web, unless otherwise expressly
disclosed in writing to NEM prior to the Effective Date of this Agreement.
PROMOTER shall take all steps reasonably necessary, and all steps reasonably
requested by NEM, to protect, perfect or effectuate NASCAR's ownership or other
interest in the rights that are the subject of this Section. Without limiting
the foregoing, PROMOTER will include (a) the transmission rights language for
tickets specified in Exhibit 5 of this Agreement on all Event admission
materials including without limitation tickets, suite passes and credentials,
and (b) the transmission rights language for ticket- related material specified
in Exhibit 5 of this Agreement on all renewal forms, ticket brochures and
related material distributed to recipients of such admission materials. PROMOTER
may obtain from NEM or a NASCAR Rights Affiliate, without charge to the
PROMOTER, images, sounds or data that are the subject of this Section, but only
for the purpose of publicity, promotion or advertising of each Event, and only
to the extent determined by NEM to be reasonably required for such purpose.29.
Exploitation of Live Transmission Rights and Ancillary Rights. NASCAR may, but
shall not be obligated to, exploit Live Transmission Rights and Ancillary
Rights. If and to the extent NASCAR decides to exploit such rights, it may form
or cause to be formed one or more NASCAR Rights Affiliates and it may assign
some or all of the rights owned by or granted to it pursuant to Section 28 to
the extent determined by NASCAR to be reasonably necessary to permit such
exploitation. NASCAR or such NASCAR Rights Affiliates may further assign, grant,
sell, license, lease or otherwise transfer such rights, either alone or in
combination with other similar rights, combine Live Transmission Rights and
Ancillary Rights with other similar rights obtained from other promoters,
Competitors, sponsors, NEM, transmitters, broadcasters or other third parties,
enter into agreements of any kind with respect to any part or all of such
rights, including without limitation agreements with or between NASCAR and other
NASCAR Rights Affiliates, PROMOTER, or third parties, and generally take such
action as they may determine to be appropriate. Subject only to the obligation
imposed on NASCAR by the immediately succeeding sentence in this Section, NASCAR
may license, assign, or otherwise transfer rights in or to any NASCAR
Intellectual Property for a commercially reasonable rate to one or more NASCAR
Rights Affiliates, but any income or revenue received or generated by NASCAR as
a result of such a transaction shall be solely for the account of NASCAR or its
assignee and shall not be subject to payment to the PROMOTER or any other person
or entity under the terms of this Agreement. NASCAR shall license, assign, or
otherwise transfer rights in or to any NASCAR Intellectual Property, without
fee, to one or more NASCAR Rights Affiliates to the extent determined by such
Affiliates to be reasonably necessary to permit them to exploit Live
Transmission Rights.a) Percentage for Live Transmission Income and Ancillary
Rights Net Income before Industry Expenses and After Income Tax Provision. The
percentage set forth in Exhibit 1 for Live Transmission Income and Net Income
before Industry Expenses and after Income Tax Provision was developed by NEM
based upon the assumption that all scheduled NASCAR Cup Series Events in a given
calendar year will take place and the PROMOTERS of all such Events during that
year will be entitled to their respective percentage allocations. If one or more
PROMOTERS are not entitled to Live Transmission Income and Ancillary Rights Net
Income before Industry Expenses and after Income Tax Provision during that year
with respect to one or more Events pursuant to such PROMOTER's Sanction
Agreement(s) (for example, because a Competition was not commenced and
officially completed) or if one or more events are added to the schedule for
that calendar year, then this percentage for PROMOTER shall be recalculated by
dividing it by the aggregate of the percentages attributed by NEM to all other
NASCAR Cup Series events for which PROMOTERS are entitled to Live Transmission
Income and Ancillary Rights Net Income before Industry Expenses and after Income
Tax Provision. PROMOTERS of all such Events will be entitled to their respective
percentage allocations. In all cases, the percentages attributed by NEM to all
NASCARPage 22 of 28



 

 

 

[tm2021525d1_ex10-1img023.jpg]

Cup Series events in a given calendar year shall be adjusted pro rata to equal a
total of 100%. Notwithstanding the above, if PROMOTER’s share of Event
Transmission Income is reduced due to a breach of Section 25 regarding
Entitlement Sponsors, then the recalculation described above shall not apply to
other Promoters.30. Payment of Live Transmission Income. On or before ten (10)
business days after the Event is completed, NEM shall cause the NASCAR Rights
Affiliate(s) engaged in the exploitation of Live Transmission Rights to pay,
twenty-five percent (25%) of Event Transmission Income specific to that Event to
NEM or its designated affiliate, acting as Paying Agent, for distribution to the
Competitors as part of the purse for that Event. On or before thirty (30)
calendar days after that Event, NEM shall cause the NASCAR Rights Affiliate(s)
to pay sixty-five percent (65%) of Event Transmission Income specific to that
Event to PROMOTER. Notwithstanding the foregoing:a) PROMOTER has no right to
Event Transmission Income specific to that Event if the Competition is not
commenced and officially completed (as determined in accordance with the Rule
Book).b) If, for any reason, the Live Transmission Income to be received by NEM
or the NASCAR Rights Affiliate(s) is reduced in whole or in part, or if NEM or
the NASCAR Rights Affiliate(s) becomes obligated to repay any portion of Live
Transmission Income, the NASCAR Rights Affiliate's obligation to make the
payments otherwise required by this Section shall be reduced by an amount
calculated by multiplying the reduction or repayment by the percentage set forth
in Exhibit 1. If payment of the PROMOTER’s share of Live Transmission Income had
been made to PROMOTER prior to the determination of a reduction in, or an
obligation to repay a portion of, Live Transmission Income, then PROMOTER shall
be obligated to repay NEM or the NASCAR Rights Affiliate(s) a prorated share in
accordance with the percentage set forth in Exhibit 1 within thirty (30)
calendar days after notification by NEM. If, for any reason, receipt of the Live
Transmission Income to be received by NEM or the NASCAR Rights Affiliate(s) is
delayed in whole or in part, the payments stipulated in this Section will
correspondingly be delayed, but only to the extent of the original delay in
receipt.NASCAR shall receive the NASCAR Television Retention (ten percent (10%)
of Event Transmission Income) for each Event for its own account.31. Payment of
Ancillary Rights Net Income before Industry Expenses and after Income Tax
Provision. NEM will cause the NASCAR Rights Affiliate(s) engaged in the
exploitation of Ancillary Rights to distribute Ancillary Rights Net Income
before Industry Expenses and after Income Tax Provision as follows:a) Timing. On
or before April 30th following the end of the calendar year during which an
Event is held, the NASCAR Rights Affiliate(s) shall determine the total amount
of Ancillary Rights Net Income before Industry Expenses and after Income Tax
Provision, if any, earned by it during that calendar year. Within thirty (30)
calendar days after such determination, the NASCAR Rights Affiliate(s) shall
distribute such Ancillary Rights Net Income before Industry Expenses and after
Income Tax Provision (if any) pursuant to the formula set forth in subsection
31.b) below, provided that any losses from either ancillary rights category
(Primary Ancillary Rights Net Income before Industry Expenses and after Income
Tax Provision or Secondary Ancillary Rights Net Income before Industry Expenses
and after Income Tax Provision) shall carry over from year to year against the
same ancillary category and NEM shall have the right to withhold any future
payments from such category of ancillary rights that would otherwise be due
under this Agreement to recover PROMOTER’s share of such loss. Notwithstanding
the foregoing, PROMOTER has no right to Event Primary Ancillary Rights Net
Income before Industry Expenses and after Income Tax Provision or Event
Secondary Ancillary Rights Net Income before Industry Expenses and after Income
Tax Provision if there is an Event of Default giving rise to the termination of
this sanction or the withholding of payments in accordance with Section 34, or
if the Competition is not commenced and officially completed (as determined in
accordance with the Rule Book), unless the sole reason that an Event is not
commenced and officially completed is a strike, war, declaration of a state of
national emergency, or an act of God or the public enemy or other circumstances
beyond the control of PROMOTER.Page 23 of 28



 

 

 

[tm2021525d1_ex10-1img024.jpg]

b) Allocations:i) Primary Ancillary Rights. The NASCAR Rights Affiliate(s) shall
pay: (i) twenty-five percent (25%) of Primary Ancillary Rights Net Income before
Industry Expenses and after Income Tax Provision relative to the specific
calendar year to NEM or its designated affiliate for distribution in programs
designed for the benefit of Competitors, as NEM may determine from time to time
and (ii) sixty-five percent (65%) of Event Primary Ancillary Rights Net Income
before Industry Expenses and after Income Tax Provision relative to the specific
calendar year to PROMOTER. NASCAR shall receive the remaining ten percent (10%)
of Primary Ancillary Rights Net Income before Industry Expenses and after Income
Tax Provision relative to the specific calendar year for its own account.ii)
Secondary Ancillary Rights. The NASCAR Rights Affiliate(s) shall pay: (i) sixty
percent (60%) of Secondary Ancillary Rights Net Income before Industry Expenses
and after Income Tax Provision relative to the specific calendar year to NEM or
its designated affiliate for distribution in programs designed for the benefit
of Competitors, as NEM may determine from time to time and (ii) thirty percent
(30%) of Event Secondary Ancillary Rights Net Income before Industry Expenses
and after Income Tax Provision relative to the specific calendar year to
PROMOTER. NASCAR shall receive the remaining ten percent (10%) of Secondary
Ancillary Rights Net Income before Industry Expenses and after Income Tax
Provision relative to the specific calendar year for its own account.32.
Maintenance of and Access to Contracts and Other Books and Records. Each NASCAR
Rights Affiliate will maintain for a period of four (4) years from the date of
an Event (a) true and complete copies of any written Live Transmission Rights
Contract relating to that Event and/or any Ancillary Rights Contract generating
Event Primary Ancillary Rights Net Income or Event Secondary Ancillary Rights
Net Income relative to that Event, (b) such books and records as are
commercially reasonable for the purpose of auditing its Live Transmission Income
and Net Ancillary Rights Income before Industry Expenses and after Income Tax
Provision earned during the calendar year in which an Event is held. Each NASCAR
Rights Affiliate will permit PROMOTER or its authorized agent to inspect and
audit any or all such contracts, books and records, wherever they may be located
or at any other mutually agreeable location, but only upon reasonable notice and
at such reasonable times as determined by the NASCAR Rights Affiliate, and only
at the business premises of the NASCAR Rights Affiliate where they are located,
and subject at all times to Section 39 (relating to confidentiality and
proprietary information).33. Limitation of Liability. NASCAR and the NASCAR
Rights Affiliate(s) shall be solely responsible for, and shall have complete
discretion with respect to, the manner, extent and timing of any license,
assignment, transfer or other use or exploitation of Live Transmission Rights
and Ancillary Rights, either through independent third parties, NASCAR Rights
Affiliate(s) or otherwise. NASCAR, NEM, and the NASCAR Rights Affiliate(s) shall
have no liability to PROMOTER with respect to such activities or the amount of
Live Transmission Income or Ancillary Rights Net Income before Industry Expenses
and after Income Tax Provision arising out of or generated by such activities.
PROMOTER hereby promises and covenants not to assert any claim or file any suit
or other legal action against NASCAR, NEM or any NASCAR Rights Affiliate on the
ground that it or they have failed in any way, material or otherwise, to
exploit, maximize or earn profits of any kind or amount with respect to Live
Transmission Rights or Ancillary Rights.GENERAL PROVISIONS34. Events of Default.
For purposes of this Agreement, "Event of Default" means:a) Failure of PROMOTER
to abide by the material provisions of this Agreement or the Rule Book;b)
Failure of PROMOTER to take such actions, or refrain from taking actions, as
reasonably may be requested by NEM in accordance with this Agreement;Page 24 of
28



 

 

 

[tm2021525d1_ex10-1img025.jpg]

c) Any act, omission or condition expressly described in this Agreement as
giving NEM the right to terminate this Agreement or the sanction granted by this
Agreement;d) A change, material or otherwise, in the ownership, control or
management of PROMOTER;e) A statement by PROMOTER that it is not or will not be
able to pay its debts as they become due; an application or agreement by
PROMOTER for the appointment of a receiver or trustee in liquidation; a general
assignment by PROMOTER for the benefit of creditors; the filing by PROMOTER of a
voluntary petition in bankruptcy or a petition seeking reorganization or an
arrangement of creditors under any bankruptcy law; the filing by another person
or entity of a petition under any bankruptcy law that makes PROMOTER a party; or
the adjudication of PROMOTER as bankrupt under any bankruptcy law;f) Activity by
PROMOTER of any kind that NEM determines to be detrimental to the sport, to NEM,
or to NASCAR.g) Failure to provide financial guarantees, if required, as
follows: if NEM becomes aware, through any means, of a possible change in the
PROMOTER’s affairs which might reasonably be determined to have a material
adverse effect on the organization or conduct of one or more Events including,
but not limited to, the withdrawal or reduction of major Event sponsorship(s),
delinquencies or defaults by PROMOTER in payments to NEM or other entities,
litigation relative to one or more Events, PROMOTER or the Facility, failure of
PROMOTER to perform under similar agreements with NEM or third parties for other
events, and so on, then NEM may require PROMOTER to take whatever action that
NEM determines is necessary to insure the successful organization and conduct of
one or more Events. Such action may include, but is not limited to, posting a
bond, providing an irrevocable letter of credit, and/or providing a financial
instrument or mechanism sufficient to guarantee, in NEM’s reasonable discretion,
that all financial obligations of the PROMOTER relative to one or more Events
can be met.h) Any act, omission or condition expressly described in this
Agreement as an Event of Default.If there is an Event of Default, at its option
NEM may demand that PROMOTER cure any failure or breach giving rise to the Event
of Default or terminate this Agreement or the sanction granted by this
Agreement, and/or NEM may withhold from any payments due to PROMOTER under this
Agreement an amount reasonably calculated to hold harmless NASCAR, NEM, NASCAR
Rights Affiliate(s), sponsors, Competitors, Officials, persons or entities
contracting with NASCAR, NEM or NASCAR Rights Affiliate(s), with respect to Live
Transmission Rights or Ancillary Rights, and other persons or entities involved
in one or more Events, from any loss resulting from the Event of Default. NEM’s
determination as to such amount is binding on PROMOTER. NEM shall notify
PROMOTER in writing of its decision to terminate and/or to withhold payments. If
this Agreement or the sanction granted by this Agreement is terminated, such
termination shall be effective as of the date the notice was sent by NEM or at
such later date as may be specified by NEM in the notice. PROMOTER shall
promptly comply with all monetary obligations that have accrued as of the
effective date of termination, and all other terms and conditions of this
Agreement shall survive such termination. Nothing in this Section shall be
construed to limit NEM’s or NASCAR’s other rights or remedies, or to preclude
NEM or NASCAR from enforcing such rights or pursuing such remedies to the
fullest extent possible.35. Assignment. Neither party may assign its rights or
delegate its obligations under this Agreement without the prior written consent
of the other party. For the avoidance of doubt, for purposes of the preceding
sentence, neither (x) a conversion of a party hereto into a different form of
business entity pursuant to applicable law nor (y) a forward merger of a party
hereto into an affiliate occurring in connection with an internal corporate
restructuring of entities within an existing corporate group, nor (z) an
assignment to an entity under common control with NEM or Promoter, in any such
case, will constitute an assignment with respect to such party.36.
Determinations by NEM. Except where expressly stated otherwise, whenever this
Agreement provides or permits NEM to make a determination regarding a matter,
NEM may make such determination in its sole judgmentPage 25 of 28



 

 

 

[tm2021525d1_ex10-1img026.jpg]

and discretion, and such determination may not be challenged, amended, voided or
nullified on the ground that it was incorrect or unreasonable.37. Limited
Application. This Agreement and the sanction granted herein relate solely to the
Events and the dates set forth in Exhibit 1 to this Agreement or, if applicable,
to one or more Event dates adjusted or postponed by NEM in accordance with this
Agreement. Nothing in this Agreement, or in the course of dealing between the
parties, will be construed to require PROMOTER or NEM to enter into a sanction
agreement or to issue a sanction for one or more Events or any other event in
the future.38. Disclaimer of Warranty. NEM (on behalf of itself, NASCAR, and
each and every NASCAR Rights Affiliate, whether existing now or created
hereafter) does not warrant, either expressly or by implication, nor is it
responsible for, the financial or other success of any Event, the number or
identity of sponsors, the number or identity of vehicles or Competitors
participating in any Event, the adequacy of the services it provides, the
suitability of the Facility for an Event, the safety of the public, the
Competitors or any other person entering the Facility in connection with an
Event, the financial return from the exploitation of Live Transmission Rights or
Ancillary Rights, or any other matter not expressly agreed to or warranted by
NEM herein.39. Proprietary Information; Confidentiality. PROMOTER acknowledges
that (i) this Agreement, (ii) any technical, business or financial information
or documents used, provided or disclosed by NEM or any NASCAR Rights Affiliate
in connection therewith or pursuant thereto, (iii) customer lists of any kind or
nature used, provided or disclosed by NEM or any NASCAR Rights Affiliate, (iv)
the manner in which NEM or any NASCAR Rights Affiliate engages in the
exploitation of Live Transmission Rights or Ancillary Rights, (v) the manner in
which NEM conducts and controls the Competitions, (vi) the manner in which NEM
promotes the Events, the series of which an Event is a part, and the sport of
stock car racing in general, and (vii) the manner in which NASCAR and/or NEM
forms, promotes and maintains relationships with sponsors, Competitors,
Officials, other promoters, fans and other third parties involved in an Event
(collectively "NEM Proprietary Information"), constitutes information that is
proprietary to NASCAR, NEM and/or the NASCAR Rights Affiliate(s) and may not be
used by PROMOTER except in connection with the performance of PROMOTER's duties
under this Agreement. Except for that purpose, PROMOTER shall at all times and
forever maintain NEM Proprietary Information in a confidential manner and shall
not disclose it or use it on behalf of itself or any third party unless it is in
the public domain as a result of an act or omission caused by a person or entity
other than PROMOTER. PROMOTER acknowledges that any unauthorized use or
disclosure of NEM Proprietary Information that is in violation of this Section,
or other violation or threatened violation of this Section, could cause
irreparable damage to NASCAR, NEM, and/or the NASCAR Rights Affiliate(s) and,
therefore, that NASCAR, NEM, and/or the NASCAR Rights Affiliate(s) shall be
entitled to an injunction prohibiting PROMOTER or any related party from
engaging in such violation and to attorney's fees and costs for having to bring
any action to enforce this Section.40. No Joint Venture. Nothing in this
Agreement will be construed to place NASCAR, NEM, or NASCAR Rights Affiliate(s)
in the relationship of a partner or joint venturer with PROMOTER. Neither party
may, or has power to, obligate or bind the other party in any manner other than
as provided expressly in this Agreement.41. Indemnification; Repayment. PROMOTER
shall indemnify and hold NASCAR, NEM and all NASCAR Rights Affiliates and NEM
additional insureds (as specified in subsection 20.a.) harmless from any and all
claims, allegations, demands, obligations, suits, actions, causes of action,
proceedings, rights, damages, and costs of any nature arising out of each Event
or this Agreement, unless such claim, allegation, demand, obligation, suit,
action, cause of action, proceeding, right, damage or cost arises solely out of
the negligent act or negligent omission of NASCAR, NEM, or any NASCAR Rights
Affiliate or any NEM additional insureds. With respect to any matter falling
within the scope of PROMOTER's obligation to defend and hold NASCAR, NEM, NEM
additional insureds and the NASCAR Rights Affiliates harmless, NASCAR, NEM and
the NASCAR Rights Affiliate and NEM additional insureds shall be entitled to
select counsel to represent it in such matter at PROMOTER's expense, and that
counsel's duties and obligations in all respects shall be solely to NASCAR, NEM,
and to the NASCAR Rights Affiliate(s) and to the NEM additional insureds.42.
Recovery of Attorney's Fees. In the event of litigation arising out of the
enforcement of this Agreement or its terms and conditions, attorney's fees and
costs shall be awarded to the prevailing party.Page 26 of 28



 

 

 

[tm2021525d1_ex10-1img027.jpg]

43. Representation Regarding Ownership of Facility. PROMOTER represents and
warrants that, during the calendar years in which the Events are conducted and
at all other times material to this Agreement, with respect to the Facility and
the material assets thereof, either it holds, and will hold at all times
relevant to each Event: (i) good and marketable title; or (ii) a valid and
binding leasehold or other contractual interest for the management and operation
of the Facility. PROMOTER represents and warrants that it is the direct owner or
lessee of the material assets (other than real estate) of the Facility and no
material assets (other than real estate) of the Facility are owned or leased
through a subsidiary, affiliate, parent corporation, sister corporation or, in
the case of an individual, a family member of the PROMOTER. In the event
PROMOTER is not able to make such representations and warranties as set forth
above, then that entity which can make such representations and warranties must
execute the Guaranty Agreement attached hereto as Exhibit 6.44. Notice. Unless
otherwise permitted herein, notice required by the Agreement shall be given by
email and by overnight mail or other express service, postage prepaid, addressed
as follows:TO NEM: NASCAR Event Management, LLC International Motorsports Center
One Daytona Boulevard Daytona Beach, FL 32114Attention: Steve O’Donnell Email:
sodonnell@nascar.com With a copy to: W. Garrett Crotty, Esq. (at the same
location)Email: gcrotty@nascar.comRequests for NEM approval and/or consent
(including but not limited to Entitlement Sponsor), notification of planned
improvements or alterations to the Facility, and information the PROMOTER must
provide to NEM per this Agreement to: sponsorapproval@nascar.com or send
overnight mail to NEM address listed above.TO PROMOTER: The Address set forth in
Exhibit 1 to this Agreement45. Notification Change. Either party may change the
person(s) or location(s) to which notice must be given pursuant to Section 44,
by providing written notice to the other party in accordance herewith.46. Entire
Agreement; Amendments. This Agreement, including Exhibits 1 through 7 hereto,
constitutes the entire agreement between NEM and PROMOTER. All previous
communications and negotiations between NEM and PROMOTER, whether oral or
written, not contained herein are hereby withdrawn and void. This Agreement may
not be amended except in writing and signed by both parties.47. Agreement
Binding on Heirs, Successors and Assigns. The rights and obligations contained
in this Agreement shall bind, and inure to the benefit of, the parties and their
respective successors and permitted assigns.48. Governing Law. This Agreement
shall be governed by and construed according to the laws of Florida applicable
to agreements made and to be performed therein (without giving effect to the
conflict of law provisions of such jurisdiction).Page 27 of 28



 

 

 

[tm2021525d1_ex10-1img028.jpg]

49. Jurisdiction. With respect to any litigation between the parties arising out
of, or relating in any way to, the business relationship between the parties,
including but not limited to any Event, the Agreement, or any proposed business
relationship between the parties, venue shall lie solely in a state court
sitting in Volusia County, Florida, or the United States District Court for the
Middle District of Florida, Orlando Division if in a case of exclusive federal
jurisdiction, and all parties hereto consent to service of process by, and the
jurisdiction of, those courts.50. Existing Sanction Agreement. Nothing herein
shall be deemed to amend or modify the existing Sanction Agreement for the
Series for other years between Promoter and NEM, and such Sanction Agreement
shall remain in full force and effect in accordance with its terms and
conditions.IN WITNESS WHEREOF, this Agreement has been read and signed by the
duly authorized representative of each party, on the dates set forth below.Dover
International Speedway, Inc. PROMOTER BY:Date: 6/2/2020 /s/ Denis McGlynn
SignaturePrint Name: Denis McGlynnTitle Chairman of the BoardNASCAR Event
Management, LLC BY:Date: 6/2/2020 /s/ Stev e O’Donnell SignaturePrint Name: Stev
e O’DonnellTitle: EVP and Chief Racing Development OfficerPage 28 of 28



 

 